         Case 1:19-cv-10021-GBD-KHP Document 148
                                             147 Filed 08/13/21 Page 1 of 1


I                                                              Attorney at Law
ALETORLAW, PLLC.                                               Outside General Counsel and HR
                                                               Consultant
Annette Aletor, Esq.         USDCSDNY
                             DOCUMENT                          515 Madison Avenue, Suite 9071
                             ELECTRONICALLY FILED              New York, New York 10022
                             DOC#:                             Phone: (832) 630-7484
                                                               E-Mail: aaletor@gmail.com
                             DATE FILED:




           Via ECF                                                                 August 12, 2021
           Honorable Judge Katherine H. Parker
                                                                08/13/2021
           United States District Court
           Southern District of New York
           40 Foley Square, Room 2103
           New York, NY 10007

           Re: Lisa Padilla v. Sacks & Sacks, LLP., et. Al, 19-CV-10021
           Our File No.:AL027/21

           Dear Honorable Judge Parker:

                  This firm represents Plaintiff Lisa Padilla in the above-referenced matter.
           We write to respectfully request an extension of the status conference scheduled for
           August 18, 2021. The undersigned counsel is currently on medical leave through
           August 31, 2021, and is currently recovering from a medical procedure. Defendants
           are aware of this request and do not object to this request.

                   As such, we respectfully request that the upcoming status conference be
           adjourned to a later time convenient to the court. Thank you for your courtesy and
           attention to this matter.

                                                        Respectfully yours,

                                                        /s/ Annette Aletor

                                                        Annette Aletor, Esq
                                           APPLICATION GRANTED: The telephonic Case
                                           Management Conference in this matter scheduled for
                                           Wednesday, August 18, 2021 at 10:00 a.m. is hereby
    Cc: All parties noticed via ECF        rescheduled to Wednesday, September 29, 2021, at 12:00 p.m.
                                           Counsel for the parties are directed to call Judge Parker’s
                                           AT&T conference line at the scheduled time. Please dial (866)
                                           434-5269; access code 4858267.




                                                                                                  08/13/2021
